Citation Nr: 0009416	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-43 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction from a 10 percent evaluation to a 
noncompensable evaluation for post-operative residuals of a 
bimalleolar fracture of the right ankle was proper.

2.  Entitlement to an increased (compensable) rating for 
post-operative residuals of a bimalleolar fracture of the 
right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
April 1993.

By rating action of August 1993, the RO granted service 
connection for post-operative residuals of a bimalleolar 
fracture of the right ankle, and assigned a 10 percent 
evaluation, effective from April 13, 1993.  By rating action 
of October 1995, the RO proposed to reduce the evaluation for 
the veteran's service-connected right ankle from 10 percent 
to zero percent.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action by which 
the RO reduced the disability evaluation from 10 percent to 
zero percent for post-operative residuals of a bimalleolar 
fracture of the right ankle.  The Board also notes that the 
statement of the case issued to the veteran specifically 
addressed the issue of entitlement to an increased 
evaluation.  This statement of the case was issued after 
additional records relating to treatment of the veteran's 
ankle in May 1996 were received.  Consequently, given the 
manner in which the RO addressed the veteran's disability, 
the Board finds that two issues present themselves for 
review:  first, whether the reduction was proper, and second, 
entitlement to a increased rating.  (The increased rating 
issue will be addressed in a remand that follows the decision 
below.)


FINDINGS OF FACT

1.  Service connection for post-operative residuals of a 
bimalleolar fracture of the right ankle was granted in 
August 1993 and a 10 percent rating was assigned based on a 
finding that the veteran had tender scarring.

2.  At a VA examination in October 1995, the veteran reported 
that, compared with two years earlier, his ankle had 
improved, with pain only during cold weather; there was no 
objective evidence of pain, swelling, deformity, limitation 
of motion, tender and painful scarring, or other dysfunction.


CONCLUSION OF LAW

A rating reduction from 10 to zero percent for post-operative 
residuals of a bimalleolar fracture of the right ankle, which 
was effectuated by a January 1996 rating action, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
4.1, 4.40, 4.71a (Diagnostic Code 5271), 4.118 (Diagnostic 
Code 7804) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (1999) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  In this case, the veteran was notified 
of the RO's intent to reduce his 10 percent rating by a 
letter dated in October 1995.  Thereafter, he was afforded 
opportunity for a predetermination hearing and given at least 
60 days in which to present additional evidence.  See 
38 C.F.R. § 3.105(e), (h).

Final action to reduce the 10 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in January 1996.  The 
veteran was informed of this decision by letter dated in 
January 1996, and the reduction was made effective beginning 
April 1, 1996.  Consequently, it appears that the RO did not 
violate any of the procedures required under 38 C.F.R. 
§ 3.105--he was notified of his rights, given an opportunity 
for a hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(h)(2)(i).  It should also be pointed out that the 
reduction, made effective within less than five years of the 
award of the 10 percent rating, is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c) (1999).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. §§ 
4.1, 4.2 (1999).

In this case, the veteran's service medical records show 
that, in June 1991, he was seen for complaints of right foot 
pain with injury.  The assessment was soft tissue injury, 
right ankle.  In November 1991, the veteran sustained a 
bimalleolar fracture of the right ankle that required open 
reduction and internal fixation.  A March 1993 separation 
examination report indicated that the veteran had ankle scars 
from the surgery.

At an August 1993 VA examination, the veteran complained of 
pain in the right ankle after running a few miles or after 
playing basketball.  Examination of the right ankle revealed 
no swelling or instability.  It was noted that occasionally, 
it locked up, and that it was worse in bad weather.  There 
was some morning stiffness.  Right ankle dorsiflexion was 10 
degrees and plantar flexion was 45 degrees.  A six centimeter 
(cm), tender scar medially and a 12 cm, well-healed nontender 
scar were noted.  An x-ray report shows that one could not 
rule out an old-healed fracture of the distal right fibula 
with the bony structures in good alignment.  The tibia and 
the rest of the ankle were intact.  The joint space was 
unremarkable.  Status-post fracture of the right ankle 
without x-ray evidence of post-traumatic arthritis was 
diagnosed.

At the time that service connection was granted and a 10 
percent disability rating assigned under Diagnostic Code 
7804, the RO relied on clinical findings from the August 1993 
VA examination which showed tender scarring of the right 
ankle.  

The veteran was subsequently seen for a VA orthopedic 
examination in October 1995.  He reported that, in 1991, he 
fractured his right ankle and surgical repair was necessary.  
He also reported that, compared with two years earlier, his 
ankle had improved, with pain occurring only during cold 
weather, which required no medication or treatment.  
Examination of the right ankle revealed well-healed surgical 
scars measuring 4 inches on the lateral aspect and 2.2 inches 
on the medial aspect.  There was no swelling, deformity, 
limitation of motion, "abnormobility," or apparent 
dysfunction.  He was able to toe/heel walk, hop, squat, and 
bear weight on the right leg without evidence of pain.  X-
rays of the right ankle revealed no significant pathological 
findings except for an old healed fracture of the distal 
right fibula above the ankle.  The joint spaces were 
anatomical.  Status-post bimalleolar fracture of the right 
ankle with x-ray evidence of an old fracture was diagnosed.

Based on the clinical findings at the October 1995 VA 
examination, the RO proposed to reduce the veteran's rating 
for post-operative residuals of a bimalleolar fracture of the 
right ankle from 10 percent to 0 percent.  By a January 1996 
rating action, the RO effectuated the reduction of the 
originally assigned evaluation of 10 percent for the 
veteran's service-connected post-operative residuals of a 
bimalleolar fracture of the right ankle based upon the rating 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which pertains to limitation of motion of the ankle.  
Under these criteria, a 10 percent evaluation is assigned for 
moderate limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  A 20 percent evaluation is assigned for marked 
limitation of motion.  Id.  

When the RO issued the January 1996 rating action reducing 
the veteran's rating, it determined that the evidence of 
record showed that a noncompensable evaluation was warranted 
in the absence of moderate limitation of motion.  Despite the 
veteran's contentions to the contrary, a review of the 
clinical findings relied upon by the RO indicate that the RO, 
by the January 1996 rating action, properly reduced the 
evaluation of the service-connected right ankle disability 
from 10 to zero percent.  In order for the veteran to have 
met the criteria for a 10 percent evaluation under Code 5271, 
there would have to be at least moderate limited motion of 
the ankle.  As noted above, the clinical findings reported at 
the October 1995 VA examination show that the veteran's right 
ankle disability had improved since the August 1993 VA 
examination.  Unlike the August 1993 examination, the veteran 
had two well-healed scars and had normal range of motion.  
Moreover, the Board finds that the ankle pain reported by the 
veteran at the October 1995 VA examination would not reduce 
the veteran's range of motion to a moderate degree so as to 
warrant a 10 percent evaluation, especially in light of the 
fact that the veteran could toe/heel walk, hop, squat, and 
bear weight on the right leg without evidence of ankle pain.  
The salient point to be made is that there was absolutely no 
objective indication of any functional loss on account of 
pain that the veteran may have experienced during cold 
weather.  Since pain was not objectively supported as 
required by 38 C.F.R. § 4.40, the evidence did not support 
the continuance of the compensable rating.  The Board 
therefore concludes that the clinical findings demonstrated 
that the right ankle was not limited in motion to a moderate 
degree, even when the pain he complained of was taken into 
account.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(problems with pain must be factored into any rating decision 
where limitation of motion is a matter to be considered).  
Therefore, because the scarring was not found to be tender 
and painful, and because there was no objective evidence to 
support the conclusion that the veteran experienced pain 
which in turn equated to moderate limitation of motion, the 
Board finds that the rating reduction from 10 to zero percent 
was proper.  

In concluding that the reduction was proper, the Board has 
considered other potentially applicable rating criteria, such 
as those established for rating foot injuries in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1999).  The criteria for 
rating foot injuries allow for a compensable rating when 
there is "moderate" injury.  The term "moderate" is not 
defined by regulation, whether rating on the basis of foot 
injury, limitation of motion, or under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (1999) for malunion or nonunion.  
However, the same analysis applies.  The overall regulatory 
scheme contemplates 10 percent ratings in cases of ankylosis 
with good weight bearing position, or problems so disabling 
that there is atrophy, disturbed circulation and weakness, or 
where there is inward bowing of the tendo-Achilles with pain 
on manipulation and use, or definite tenderness with 
dorsiflexion of the great toe and limitation of dorsiflexion 
of the ankle, to name a few examples.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278, 5279 (1999).  The record 
does not indicate that the veteran's disability, if any, 
approximated such a degree of severity, even when the pain 
about which he complained was considered.  (As noted above, 
there were no objective indications to support the complaint 
of pain.  38 C.F.R. § 4.40.)

As for scarring associated with the right ankle disability, 
there is no indication that any service-connected scar 
existed which caused functional impairment beyond that 
already contemplated by the criteria discussed above, or 
which was both tender and painful, or which was poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  Although a tender 
scar was noted at the August 1993 VA examination, any 
surgical scar was not identifiable as both tender and painful 
on objective demonstration at an October 1995 VA examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Therefore, no basis 
existed, at the time of the January 1996 rating action, for 
assigning a compensable rating on account of the post-
operative scarring.  

In summary, the Board concludes that the RO, by the January 
1996 rating action, properly reduced the veteran's service-
connected post-operative residuals of a bimalleolar fracture 
of the right ankle from 10 to zero percent, pursuant to the 
pertinent Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 and 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  



ORDER

The January 1996 reduction was proper; to this extent, the 
appeal is denied.


REMAND

As noted in the introduction set out above, the manner in 
which the RO developed this case for appellate review appears 
to contemplate two questions:  whether the reduction was 
proper, and whether an increased rating is warranted.  As for 
the increased rating issue, the Board notes that evidence was 
received after the effective date of the noncompensable 
rating (April 1, 1996) which tends to reflect a worsening 
problem.

In May 1996, the veteran was seen several times for 
complaints of pain and swelling.  Arthroscopic surgery and an 
injection were considered.  It was felt that the veteran had 
post-traumatic arthrosis with some synovitis.  At an April 
1997 VA examination, the veteran complained of pain, 
swelling, and weakness.  Findings included limitation of 
dorsiflexion to 10 degrees and limitation of plantar flexion 
to 0 degrees because of pain.  Such difficulties suggest a 
worsening problem when compared with findings made in 1995.  
Consequently, the Board finds that a remand for additional 
development is required.  This is so primarily because the 
examiner who conducted the 1997 VA examination did not 
address the degree of functional impairment experienced by 
the veteran in terms consistent with the rating criteria.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
increased rating issue is REMANDED to the RO for the 
following actions:

1.  The veteran should be asked to 
provide information concerning treatment 
for his ankle since April 1996.  The RO 
should thereafter obtain pertinent 
treatment or evaluation records 
identified by the veteran.

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should record the range of motion 
observed on clinical evaluation.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the 
right ankle exhibits any weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or during flare-ups, etc., and should 
equate these problems to additional loss 
in range of motion (beyond that which is 
demonstrated clinically).  If the veteran 
is examined at the point of maximum 
debility, this should be noted.  The 
examiner should also explain whether 
there is adequate pathology demonstrated 
to support each of the veteran's 
functional losses.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

3.  Thereafter, the RO should re-
adjudicate the claim for an increased 
rating.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he may 
supplement the record with additional evidence and argument.  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

